Journal Entries (1825-28): Journal 4: (1) Motion to dissolve injunction and to dismiss bill *p. 16; (2) continued *p. 73; (3) injunction dissolved, motion to reinstate injunction and for alias subpoena *p. 108; (4) injunction reinstated, alias subpoena allowed *p- no; (5) motion to dissolve injunction *p. 128; (6) motion to dissolve overruled; plüries subpoena allowed; motion for rule to plead, answer, or demur *p. 160; (7) motion to dissolve injunction *p. 174; (8) case submitted on motion to dissolve *p. 215; (9) injunction dissolved *p. 219.
Papers in File: (i) Petition and allowance of injunction; (2) writ of injunction and return; (3) summons; (4) motion to dissolve injunction and to dismiss bill; (5) motion to reinstate injunction and for alias subpoena; (6) affidavit in support of motion; (7) alias subpoena and return; (8) pluries subpoena and return; (9) answer of Jesse G. Thurston; (10) replication; (11-12) motions to dissolve injunction.
Chancery Case 49 of 1824.